HAWLEY, District Judge.
In this case, as in Low Foon Yin v. United States (just decided) 145 Fed. 791, appellant’s counsel objected “to the commissioner proceeding with this hearing on the ground that he has not jurisdiction of this matter, and, further, on the ground that the government has presented no proofs or evidence to show that the defendant is unlawfully in the United States; and I object to the defendant being sworn at this time by the commissioner and compelled to testify against himself, and to any questions being propounded to him with reference to the charge herein contained.” ■
These objections were overruled, and Law Chin Woon was examined as a witness by the United States Attorney. At the close of ■ his testimony his counsel moved “to strike out all the testimony of this witness on the grounds previously stated.” This motion was denied, and an exception to this ruling was taken.
The record then states:
“Tlie Commissioner: Ha've you any testimony on behalf of the defendant?
“Mr. Woodworth: X hold that we are not called upon to produce any evidence in his behalf. I desire at this time again to raise the question of the jurisdiction of the commissioner in this case.
“The Commissioner: X overrule the objection pro forma.”
Law Chin Woon was then ordered by the commissioner to be deported.
The District Judge thereafter “ordered that the said judgment of deportation be, and the same is hereby, affirmed,” from which judgment the appeal herein is taken for the purpose of-raising the ■ question of jurisdiction.
This case, although the testimony was on somewhat different lines, is identical in principle with that of Low Foon You, in which the question involved was fully considered, and decided adversely to the views contended for by appellant.
Upon the authority of that case, the judgment herein appealed from is affirmed.